Citation Nr: 1520813	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that denied a reopening of the claim and confirmed the previous denial of the claim.

In a January 2014 decision, the Board determined new and material evidence was received to reopen the claim.  The Board also remanded the claim to the Appeals Management Center (AMC), Washington, DC, for additional development.

Treatment records show the Veteran has been diagnosed as having type 2 diabetes mellitus; and, in an extract of the Veteran's service personnel records reflects that while he was assigned aboard the USS Juneau, it may have operated in the inland waterways of the Republic of Vietnam (RVN).  He may be entitled to service connection on a presumptive basis.  38 U.S.C.A. § 1116 (West 2014).  He does not appear to have submitted a claim for service connection, but is advised that he may do so.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 1973, the Veteran applied for VA compensation based on a nervous condition.  The July 1973 VA examination report reflects that the Veteran reported he had been nervous since his last trip to Vietnam and had received mental health treatment at the VA hospital in May 1973 and at a county mental health clinic on subsequent occasions

The examiner at an April 2014 VA examination opined that the Veteran currently met the criteria for a diagnosis of unspecified bipolar disorder; but these were not at least as likely as not (less than a 50-50 probability) incurred in the military or caused by or a result of traumatic military experiences.  The examiner noted that the Veteran received treatment for a mood disorder beginning in 1994 in the context of significant psychosocial stressors.  Further, it was not as likely as not that those disorders first manifested in service, citing the January 1973 Report of Medical Examination at discharge that indicated a normal psychiatric examination.  The examiner did not account for the symptoms and treatment that were reported in 1973.  Clarification is needed.

VA also has a duty to seek records of the treatment reported on the 1973 examination.


Accordingly, the appeal is REMANDED for the following:

1.  Obtain records of the Veteran's reported mental health treatment at the Salt Lake City, Utah, VA Medical Center in May 1973.  Efforts to obtain these records must continue until they are obtained; unless it is reasonably certain they do not exist or that further efforts would be futile.  A single request for the records will generally be deemed insufficient.

2.  Ask the Veteran to authorize VA to obtain all records of his mental health treatment through Salt Lake County beginning in 1973.

3.  Advise the Veteran of any records that cannot be obtained, of the efforts made to obtain the records, and of what further actions will be taken with regard to his claim.

Ask the examiner who provided the April 2014 VA examination to clarify whether the symptoms and treatment reported on the June 1973 VA examination, and any records from that period, were (at least as likely as not) manifestations of any current acquired psychiatric disability.  If the answer is in the affirmative, the examiner should opine whether the disability (at least as likely as not) began in service or related to an event in service.

The examiner should provide reasons for these opinions.

If the examiner is not available, another psychiatrist or psychologist should review the record and provide the needed clarification.

4.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




